Title: To Thomas Jefferson from Isaac Story, 18 August 1802
From: Story, Isaac
To: Jefferson, Thomas


          
            Most respected Sire,
            Marblehead Augst. 18. 1802
          
          I have just received a line from you, informing me that the Commission, which I received, was designed for Joseph Story Esqr. of Salem.
          I have never yet acted under it, & never shall, unless I should receive further authority from you. He is not my son, but my Nephew.—
          I am very desirous of receiving some Commission from you in the civil department, as I have left the clerical. As I have the strongest assurance that Mr. Lyman, who was appointed Collector for Newbury-Port, is out on a Voyage to Europe, I suppose another will be appointed. And should you see fit to confer that honor upon me, I shall be equally pleased as with the other Commission, & it will lay a lasting debt of gratitude on my heart. And I presume that I can procure letters of recommendation from the honbl. Elbridge Gerry Esqr, & the Honbl. Doctr. Eustis.
          accept the homage of my most profound respect
          
            Isaac Story
          
        